UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): September 9, 2011 CYTORI THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-32501 33-0827593 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 3020 Callan Road, San Diego, California 92121 (Address of principal executive offices, with zip code) (858) 458-0900 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into a Material Definitive Agreement On September 9, 2011, Cytori Therapeutics, Inc. (the “Company”) entered into a Second Amendment (the “Loan Amendment”) to the Amended and Restated Loan and Security Agreement (the “Loan Agreement”) with General Electric Capital Corporation (“GECC”), Silicon Valley Bank (“SVB”) and Oxford Finance Corporation (together, the “Lenders”), pursuant to which the Lenders increased the prior term loan made to the Company to a principal amount of $25.0 million (the “Term Loan”), subject to the terms and conditions set forth in the Loan Agreement, as amended (the “Loan Facility”).As security for its obligations under the Loan Agreement, the Company continued to grant a security interest in substantially all of its existing and after-acquired assets, excluding its intellectual property assets; provided however, that if the Company does not maintain certain cash ratios, the security interest automatically will be deemed to include the Company’s intellectual property assets. The Loan Amendment resulted in $8.6 million in net proceeds to the Company after fees and expenses.The Term Loan shall accrue interest at a fixed rate of 9.87% per annum.Pursuant to the Loan Amendment, the Company is required to make for the ratable benefit of the Lenders (i) twelve (12) equal consecutive monthly principal payments of approximately $20,833 on the first day of each calendar month, commencing on October 1, 2011, (ii) twenty-nine (29) equal consecutive monthly principal payments of $825,000 on the first day of each calendar month, commencing on October 1, 2012, and (iii) and one (1) final principal payment of $825,000 on March 1, 2015. In addition, the maturity date of the Term Loan has been extended until March 1, 2015, and at maturity of the term loan, the Company will make an additional payment equal to $1,250,000 in lieu of any previously agreed upon final payment fee. The Company anticipates that the net proceeds from the Term Loan will continue to be used to support commercialization and clinical development activities in Europe, Asia and the United States. On September 9, 2011, pursuant to the terms and conditions of the Loan Amendment, the Company issued to the Lenders new promissory notes and warrants to purchase up to an aggregate of 132,891 shares of the Company’s common stock at an exercise price equal to $3.01 per share (the “Warrants”).The Warrants are immediately exercisable and will expire on September 9, 2018. Theforegoing descriptions of the Loan Amendment, the Term Loan and the Warrants do not purport to be complete and are qualified in their entirety by reference to the Loan Amendment, which is filed as Exhibit 10.80 hereto and incorporated herein by reference, the Promissory Notes issued to GECC, SVB and Oxford Financial Corporation, which are filed as Exhibit 10.81, Exhibit 10.82 and Exhibit 10.83 hereto, respectively,and incorporated herein by reference, and the Warrants, which are filed as Exhibit 10.84, Exhibit 10.85, Exhibit 10.86 and Exhibit 10.87 hereto and incorporated herein by reference.A copy of the press release announcing the
